DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on February 16, 2021 has been entered. Claim 15 is amended, and the argument regarding the drawing is persuasive. Accordingly, the drawing and claim objection in the previous Office Action has been withdrawn. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amemiya et al. [US 5329126 A, hereafter Amemiya].
As per Claims 1 and 15, Amemiya teaches a method of determining stress in a substrate (Column 2 lines 19-43), the method comprising: 
determining a measured position difference between a measured position of at least one first feature and a measured position of at least one second feature which have been applied on a substrate, wherein the first feature and the second feature are located within a single exposure image field of a lithographic apparatus used to measure the measured positions; and 
determining local stress in the substrate from the measured position difference (Column 5 lines 35-52). 
As per Claim 16, Amemiya teaches the method according to claim 1, wherein the measured position of the at least one first feature and the measured position of the at least one second feature are measured during alignment of a substrate in a lithographic process prior to performing a patterning step (Column 4 lines 27-45). 
As per Claim 17, Amemiya teaches the method according to claim 16, wherein the alignment is performed on the substrate when clamped to a substrate holder such that the stress determination includes a component resultant from the clamping (Column 4 lines 27-45). 
As per Claim 18, Amemiya teaches the method according to claim 1, wherein the at least one first feature and the at least one second feature each comprise segments of a single compound feature (Column 4 lines 47-61), alignment marks formed on the wafer 1). 
As per Claim 19, Amemiya teaches the method according to claim 1, wherein the substrate has been processed by an application of one or more stressed layers (See fig. 1). 
As per Claim 20, Amemiya teaches the method according to claim 1, wherein the measured position difference is determined relative to a designed offset between the at least one first feature and the at least one second feature (Column 5 lines 35-52).

Allowable Subject Matter
Claims 11-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 11, the prior art of record does not anticipate nor render obvious to one skilled in the art a control system for controlling a lithographic process as claimed, more specifically the control system comprising a processor configured to at least: determine a local stress in the substrate from each of the measured position differences; determine a stress fingerprint describing stress variation over the substrate, based on the measured position differences; determine in-plane distortion of the substrate from the stress fingerprint; and determine, using the determined in-plane distortion, a correction for performing a subsequent patterning step on the substrate, in combination with the other elements required by claim 11.
	Claims 12-14 are allowable by virtue of their dependency.
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882